PER CURIAM.
Marquis Ian Stewart appeals the trial court’s summary denial of his motion to correct an illegal sentence. We reverse.
In his motion, Stewart claimed that he was assessed eighty-five points on his scoresheet for “additional offenses” when he should have been assessed only forty, and that this placed his sentence outside of the permitted range. The trial court denied the motion based on its erroneous interpretation that Stewart’s claim related to the assessment of points for victim injury.
Accordingly, we reverse the order denying Stewart’s motion to correct illegal sentence and remand with directions that the trial court review the motion on the claim that Stewart was assessed too many points for additional offenses.
Reversed and remanded.
FULMER, A.C.J., and WHATLEY and GREEN, JJ., Concur.